              Case 3:17-cv-05806-RJB Document 485 Filed 06/17/21 Page 1 of 5
                                                          The Honorable Robert J. Bryan



 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT TACOMA
 9
       STATE OF WASHINGTON,                                Case No.: 3:17-cv-05806-RJB
10
                           Plaintiff,
11
       v.
12
       THE GEO GROUP, INC.,
13
                           Defendant.
14
       UGOCHUKWU GOODLUCK                                  Case No.: 3:17-cv-05769-RJB
15     NWAUZOR, FERNANDO AGUIRRE-
       URBINA, individually and on behalf of all
16     those similarly situated,                           THE GEO GROUP, INC.’S MOTION
                                                           FOR A MISTRIAL
17                         Plaintiff,
18     v.
19     THE GEO GROUP, INC., a Florida                      NOTE ON MOTION CALENDAR:
       corporation,                                        Date: June 17, 2021
20
                           Defendant.
21

22                The GEO Group, Inc. (“GEO”), hereby moves for a mistrial in the trial proceedings brought

23   by Plaintiffs State of Washington (“State”) and Nwauzor et al. (“Private Plaintiffs”) (collectively

24   “Plaintiffs”).

25                A mistrial in a civil case is appropriate where a jury is unable to reach a unanimous verdict.

26   The Ninth Circuit’s biding precedent makes plain that “a jury split over an affirmative defense

27   necessarily results in a hung jury” Jazzabi v. Allstate Ins. Co., 278 F.3d 979, 984 (9th Cir. 2002);
     DEFENDANT THE GEO GROUP, INC.’S                                           AKERMAN LLP
     MOTION FOR JUDGMENT AS A MATTER OF LAW                                1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) (3:17-CV-05806-RJB)                                  Denver, Colorado 80202
     PAGE 1                                                                   Telephone: 303-260-7712

     58685065;1
              Case 3:17-cv-05806-RJB Document 485 Filed 06/17/21 Page 2 of 5




 1   see also United States v. Southwell, 432 F.3d 1050, 1055 (9th Cir. 2005) (“Since a jury verdict must

 2   be unanimous, a jury united as to guilt but divided as to an affirmative defense (such as insanity) is

 3   necessarily a hung jury). To be sure, “[l]iability cannot be established until after the jurors

 4   unanimously agree that the elements are satisfied and they unanimously reject the affirmative

 5   defenses. This approach comports well with the constitutional and statutory mandates that federal

 6   juries return unanimous verdicts in civil trials.” Jazzabi, 278 F.3d at 984–85.

 7                Here, the jury has collectively agreed that they cannot unanimously reject GEO’s

 8   affirmative defense of intergovernmental immunity. There can be no question as to this finding,

 9   based upon the jury’s written communications to the Court:

10

11                “At this time, based on evidence provided, we are uncertain if we can reach a

12                conclusion on question 1, and we are certain that we cannot agree on question

13                number 2” (emphasis added).

14

15                After being sent back to the jury room for further deliberation, the jury again concluded

16   they were “deadlocked on one question.” (emphasis added). The Court polled the jury and it was

17   clear that at least two jurors remained steadfast that they could not agree on Question 1, in addition

18   to being deadlocked on Question 2. Based upon this clear and unambiguous finding, this Court

19   should declare a mistrial, consistent with the Ninth Circuit’s decision in Jazzabi. For the above

20   stated reasons, GEO respectfully asks the Court to enter a mistrial.

21                Respectfully submitted, this 17th day of June, 2021.

22                                             By: s/ Adrienne Scheffey
                                               AKERMAN LLP
23
                                               Adrienne Scheffey (Admitted pro hac vice)
24                                             1900 Sixteenth Street, Suite 1700
                                               Denver, Colorado 80202
25                                             Telephone: (303) 260-7712
                                               Facsimile: (303) 260-7714
26                                             Email: adrienne.scheffey@akerman.com
27
     DEFENDANT THE GEO GROUP, INC.’S                                         AKERMAN LLP
     MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                                         1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) (3:17-CV-05806-RJB)                                Denver, Colorado 80202
     PAGE 2                                                                 Telephone: 303-260-7712
     58685065;1
              Case 3:17-cv-05806-RJB Document 485 Filed 06/17/21 Page 3 of 5




 1                                     By: s/ Lawrence D. Silverman
                                       AKERMAN LLP
 2                                     Lawrence D. Silverman (Admitted pro hac vice)
                                       98 Southeast Seventh Street, Suite 1100
 3
                                       Miami, Florida 33161
 4                                     Telephone: (305) 982-5666
                                       Facsimile: (305) 374-5905
 5                                     Email: lawrence.silverman@akerman.com
 6                                     By: s/ Joan K. Mell
                                       III BRANCHES LAW, PLLC
 7
                                       Joan K. Mell, WSBA #21319
 8                                     1019 Regents Boulevard, Suite 204
                                       Fircrest, Washington 98466
 9                                     Telephone: (253) 566-2510
                                       Facsimile: (281) 664-4643
10                                     Email: joan@3brancheslaw.com
11
                                       Attorneys for Defendant The GEO Group, Inc.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     DEFENDANT THE GEO GROUP, INC.’S                              AKERMAN LLP
     MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                              1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) (3:17-CV-05806-RJB)                     Denver, Colorado 80202
     PAGE 3                                                      Telephone: 303-260-7712
     58685065;1
              Case 3:17-cv-05806-RJB Document 485 Filed 06/17/21 Page 4 of 5



 1                                             PROOF OF SERVICE
 2                I hereby certify on the 10th day of June 2021, pursuant to Federal Rule of Civil Procedure
 3   5(b), I electronically filed and served the foregoing THE GEO GROUP, INC.’S MOTION FOR
 4   JUDGMENT AS A MATTER OF LAW via the Court’s CM/ECF system on the following:
 5   OFFICE OF THE ATTORNEY GENERAL
     Marsha J. Chien
 6   Andrea Brenneke
 7   Lane Polozola
     Patricio A. Marquez
 8   800 Fifth Avenue, Suite 2000
     Seattle, Washington 98104
 9
     Attorneys for Plaintiff State of Washington
10

11   SCHROETER GOLDMARK & BENDER
     Adam J. Berger, WSBA #20714
12   Lindsay L. Halm, WSBA #37141
     Jamal N. Whitehead, WSBA #39818
13   Rebecca J. Roe, WSBA #7560
     810 Third Avenue, Suite 500
14   Seattle, Washington 98104
15   Telephone:    (206) 622-8000
     Facsimile:    (206) 682-2305
16   Email: hberger@sgb-law.com
     Email: halm@sgb-law.com
17   Email: whitehead@sgb-law.com
     Email: roe@sgb-law.com
18

19   THE LAW OFFICE OF R. ANDREW FREE
     Andrew Free (Admitted Pro Hac Vice)
20   P.O. Box 90568
     Nashville, Tennessee 37209
21   Telephone:    (844) 321-3221
     Facsimile:    (615) 829-8959
22
     Email: andrew@immigrantcivilrights.com
23
     OPEN SKY LAW PLLC
24   Devin T. Theriot-Orr, WSBA #33995
     20415 72nd Avenue S, Suite 100
25   Kent, Washington 98032
     Telephone:    (206) 962-5052
26
     Facsimile:    (206) 681-9663
27   Email: devin@openskylaw.com

                                                                             AKERMAN LLP
     PROOF OF SERVICE                                                    1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) (3:17-CV-05806-RJB)                                Denver, Colorado 80202
     PAGE 4                                                                 Telephone: 303-260-7712

     58685065;1
              Case 3:17-cv-05806-RJB Document 485 Filed 06/17/21 Page 5 of 5




 1   MENTER IMMIGRATION LAW, PLLC
     Meena Menter, WSBA #31870
 2   8201 164th Avenue NE, Suite 200
     Redmond, Washington 98052
 3
     Telephone:   (206) 419-7332
 4   Email: meena@meenamenter.com

 5   Attorneys for Plaintiffs
 6

 7                                          s/ Nick Mangels
                                            Nick Mangels
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     DEFENDANT THE GEO GROUP, INC.’S                              AKERMAN LLP
     MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                              1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) (3:17-CV-05806-RJB)                     Denver, Colorado 80202
     PAGE 5                                                      Telephone: 303-260-7712
     58685065;1
